Lewiton, J.
concurring:
I concur in the order for dismissal of the report in this case. However, I would rest the decision on what I deem to be the correct interpretation of the statute under which the plaintiff purported to have been retired, rather than on any technical question as to whether the plaintiff had ever been “mustered” into the Army of the United States, or was to any degree subject to military law or orders.
The plaintiff’s rights, if any, to retirement as a veteran, derive from G. L. (Ter. Ed.) c. 32, in §1 of which the term “veteran” is defined, so far as here material, as “any person who has served in the army ... of the United in our general pension laws by the St. 1945, States ... in time of war . . .” (emphasis c. 658. While the word “served” as used therein, does not appear to have been construed in any reported decision, it was construed in Dunn v. Commission of Civil Service, 281 Mass. 376, cited in the foregoing opinion of Chief Justice Adlow. That case involved the interpretation of a substantially identical definition of the word “veteran” so far as here material, as appearing in a civil service veterans’ preference statute. The Supreme Judicial Court held that the word “served”, in that context, must be construed to involve performance of services in the army or other designated military organization of the United States. It pointed out that the beneficiary of such statutes conferring special benefits on veterans “has been the man *178who ‘served’, not merely one who has been ‘mustered in’ or ‘inducted’” (281 Mass. 376, 380-1).
This judicial interpretation in the Dunn case had stood unchallenged for 12 years when the Legislature enacted identical language in its newly inserted definition of “veteran” in the pension statute, in 1945. In my opinion, the reasoning of the Dunn case as to the construction to be given to the word “served” is equally applicable here. The fact that the legislature provided by St. 1954, c. 627 (not applicable to persons in the employ of the defendant immediately prior to its effective date, (see St. 1935, c. 708), that at least ninety days’ active service would be required in order to qualify an applicant as a “veteran” for purposes of retirement or civil service preference does not, as the plaintiff argues, necessarily indicate that no active duty requirement was involved in the earlier statutes. The later enactment is entirely consistent with the view that the earlier statutory requirements in this respect was satisfied by any quantum of active duty, whereas thereafter, the required minimum would be at least 90 days.
Since it affirmatively appears from the retirement records and the report as a whole that the plaintiff here did not render any service, in the sense herein discussed, to the army of the United States, it follows that his purported retirement on a pension was patently invalid, and imposed no obligation on the defendant .city.
Alfred Sigel of Boston, for the plaintiff.
William L. Baxter and William H. Kerr, of Boston, for the defendant.